Citation Nr: 1634952	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-42 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine and spondylosis of the thoracic spine (thoracolumbar spine disability). 

2. Entitlement to a rating in excess of 10 percent for a right knee medial meniscus tear with patellofemoral arthritis, status post arthroscopic surgery with plica release (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to September 1994. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in March 2013.  The Board remanded the case to complete additional development.  To the extent possible, that development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

After the development was completed, a Supplemental Statement of the Case was issued in May 2013 and the rating for the Veteran's thoracolumbar disability was increased to 20 percent.  The rating of 10 percent for the right knee disability was continued. 

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  He testified that he has not had to miss work because of his disabilities in March 2012.  HEARING TRANSCRIPT, at 3-4.  Additionally, treatment records from May 2014 indicated the Veteran was still working as a truck driver.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

Additionally, the Court of Veterans Appeals (Court) has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.



FINDINGS OF FACT

1. For the entire period of the claim, the Veteran's thoracolumbar disability was manifested by subjective complaints of pain, forward flexion of the thoracolumbar spine greater than 30 degrees but no more than 60 degrees, and a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

2. For the entire period of the claim, the Veteran's right knee disability was manifested by subjective complaints of pain, flexion limited to no less than 110 degrees, and extension of 0 degrees. 


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability rating in excess of 20 percent for a thoracolumbar spine disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).

2. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for a right knee disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in March 2013.  The Board specifically instructed the AOJ to obtain a new VA examination to evaluation the nature and severity of the Veteran's thoracolumbar disability and right knee disability and to obtain and associate additional VA treatment records with the Veteran's claims file. 

On remand, a new VA examination to evaluate the nature and severity of the Veteran's disabilities was requested.  The VA examination was performed in April 2013.  Additional treatment records were obtained and uploaded into the Veteran's electronic claims file.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in February 2009 notified the Veteran of how to substantiate his claims for increased service-connected compensation.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records have been associated with the Veteran's claims file.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded VA examinations in March 2009 and April 2013 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiners conducted in-person examinations of the Veteran; their findings were consistent with the record; and they considered both the Veteran's objective and subjective symptoms.  These examinations were adequate and satisfied VA's duty to provide a medical examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for claims for increased service-connected compensation for the Veteran's thoracolumbar and right knee disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1  (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40 (2015), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 (2015) and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2015).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2015), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015) disabilities are rated as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past twelve months (60 percent);

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months (40 percent); 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months (20 percent); 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months (10 percent)

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261 (2015).  Under Diagnostic Code 5260 disabilities are rated as follows:

Leg, limitation of flexion of:
      Flexion limited to 15 degrees (30 percent);
	Flexion limited to 30 degrees (20 percent);
      Flexion limited to 45 degrees (10 percent);
      Flexion limited to 50 degrees (0 percent). 

Under Diagnostic Code 5261 disabilities are rated as follows:

Leg, limitation of extension of:
      Extension limited to 45 degrees (50 percent); 
      Extension limited to 30 degrees (40 percent);
      Extension limited to 20 degrees (30 percent); 
      Extension limited to 15 degrees (20 percent); 
      Extension limited to 10 degrees (10 percent); 
      Extension limited to 5 degrees (0 percent). 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015)

The Board has evaluated the Veteran's knee disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

THORACOLUMBAR DISABILITY

The Veteran's prior claim for an increased rating for his thoracolumbar disability, filed in July 2004, was continued at 10 percent in a January 2005 rating decision under Diagnostic codes 5239-5243.  In his current claim, a May 2013 rating decision found that a 20 percent rating for the same condition was warranted from December 2008, the date VA received the current claim, forward. 

The Veteran was afforded a VA examination in March 2009 to evaluate his thoracolumbar disability.  The examination report indicated that he had a normal range of motion in his thoracolumbar spine, except he experienced pain at the end of the ranges of motion: 90 degrees for forward flexion, 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  

The Veteran was afforded another VA examination in April 2013 to evaluate the nature and severity of his thoracolumbar disability.  The examination report indicated that his forward flexion was limited to 60 degrees, extension was limited to 10 degrees, right and left later flexion were limited to 15 degrees, right lateral rotation was limited to 15 degrees, and left lateral rotation was limited to 10 degrees.  The Veteran reported pain throughout the ranges of motion.  After the repetitive motion testing, the ranges of motion remained the same except left lateral rotation decreased from 10 degrees to 5 degrees.  The Veteran reported there was no radiating pain.  Straight leg tests on the left and right side were negative.  His muscle strength and reflexes were all normal.  He stated that he occasionally uses a cane, and has had no episodes of incapacitation in the last twelve months associated with his IVDS.  The examiner evaluated an August 2011 x-ray and concluded it showed a slight increase of degenerative disc disease at the L5-S1 levels of the spine.  

The evidence of record is consistent with a 20 percent rating.  The Veteran has consistent subjective complaints of pain that are associated with a limited range of motion in the thoracolumbar spine.  The most recent testing showed a limitation to 60 degrees forward flexion and a total range of motion of 120 degrees, 115 degrees after repetitive motion.  This is consistent with the rating criteria found in 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2015).  

A higher rating of 40 percent is not warranted because the testing did not show a forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  Nor are the higher ratings of 50 or 100 percent warranted because there is not objective evidence of unfavorable ankylosis of the thoracolumbar spine or of the entire spine. 

A rating under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015) is not warranted, because the Veteran has had no incapacitating episodes.

Additionally, the evidence of record is against a finding that the Veteran's thorocolumbar spine disability resulted in any neurological abnormality, including, but not limited to, radiculopathy, or bowel or bladder impairment.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (1) (2015).  The Board notes the in July 2010, the Veteran reported that his back pain radiated into his right leg with shooting pains, and in August 2011, the Veteran reported pain radiating from his back into his left leg.  He also testified in March 2012 that when he sits down he sometimes experiences pain radiating into his right thigh, and that coughing causes pain and makes his back feel like it is coming apart.  However, the medical record does not relate the radiating pain to any neurological abnormality.  Further, the VA examinations in March 2009 and April 2013 indicate normal muscle strength; normal reflexes; normal sensory perception; contain negative straight leg tests; and note there are no signs or symptoms due to radiculopathy.  In the absence of evidence demonstrating a neurological abnormality, the Veteran's radiating pain was encompassed by the § 4.71a rating criteria and does not warrant a separate rating as a neurological impairment. 

Thus, for the entire period on appeal, the above symptoms and resulting impairment most closely match and approximate the criteria for a disability rating in of 20 percent for a thoracolumbar spine disability.  Therefore a rating in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).

RIGHT KNEE DISABILITY

The Veteran's prior claim for an increased rating for his right knee disability, filed in July 2004 was continued at 10 percent in a January 2005 rating decision under Diagnostic codes 5010-5260.  The May 2013 supplemental statement of case for the current claim, filed in December 2008, also continued the 10 percent rating. 

The Veteran was afforded a VA examination in March 2009 to evaluate his right knee disability.  The examination results indicated the Veteran had a full range of motion with 140 degrees of flexion and 0 degrees of extension in his right knee.  The report did note that there was pain present during the range of motion testing.  The Veteran's ligaments were noted as normal, and no weakness or instability was noted. 

Treatment records from the Amarillo Health Care System indicated consistent reports of right knee pain between December 2008 and October 2013.  The Veteran's medication was changed to include Mobic in June 2009.  The Veteran reported to the emergency department once for reported right knee pain.  This was in March 2012.  He reported he experienced a painful popping in his right knee.  An examination indicated the right knee was mildly tender to touch, but there was no swelling, deformity, or redness.  It is noted that the rest of the examination was normal.  A subsequent treatment record in July 2012 indicated his osteoarthritis was stable, but he had some problems with his knee.  These problems were not specified.  There were no other notations of painful popping in the treatment records.  In October 2013, the Veteran was prescribed a knee brace by a physical therapist.  The treatment notes indicated this was an attempt to reduce his knee pain.  At the same time he reported his knee sometimes wobbles, but there was no objective finding of instability. 

In March 2012, the Veteran testified that bearing weight on his right knee causes him problems.  He also stated that his knee will occasionally "lock-up" and swell, making it difficult to bend.  In reference to these symptoms, he noted the March 2012 emergency department visit mentioned above as an example.  He also stated that he cannot stand on his right leg alone due to pain and instability. 

In April 2013, the Veteran was afforded another VA examination to evaluation his right knee disability.  The report indicated that the Veteran's right knee flexion was limited to 110 degrees and extension was 0 degrees.  No pain on motion was noted  The Veteran reported that he does experience flare-ups where he has pain with extension and stepping down.  After repetitive testing, the Veteran's flexion and extension remained the same.  His knee's stability was normal on all planes.  An x-ray indicated degenerative joint disease (arthritis) was present in the right knee.  

The Board finds that the weight of the evidence demonstrates that the continuation of the 10 percent rating is appropriate.  The Veteran has arthritis in his knee that cause pain and limited motion.  However, that limitation in his range of motion is not so limiting as to warrant a rating under diagnostic codes 5260 or 5261 because his flexion is not limited to 60 degrees or less and his extension is not at 5 degrees or more.  Additionally, the Board has considered the relevant provisions concerning additional limitation of motion due to flare-ups.  However, the April 2013 VA examiner noted that the Veteran reported only worsening pain alongside flare-ups, but no actual loss of function was reported.  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37(2011).  Moreover, repetitive use testing did not reveal any additional loss of range of motion.  Thus, it is appropriate to rate the right knee disability as degenerative arthritis.  The 10 percent rating is supported by the objectively demonstrated limitation in motion at the April 2013 examination and the finding of arthritis by x-ray.  A rating of 20 percent is not supported because his right knee is only one joint.  

A rating under diagnostic code 5257 for recurrent subluxation or lateral instability is not warranted by the evidence.  The Veteran used the words instability and wobbly to describe his knee condition in the record.  He is competent to report this condition because he experienced it first-hand.  However, his use of the term instability appears to correlate difficulty maintaining the up-right position.  Diagnostic code 5257 refers to lateral instability of the joint.  Objective testing at both VA examinations indicated there was not lateral instability of the joint.  Therefore, the VA examiner's notes are more probative than the Veteran's statements when considering the right knee disability under diagnostic code 5257. 

Additionally rating under diagnostic code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint is not warranted by the evidence.  While the Veteran testified to his right knee locking up and swelling, there is no indication in the evidence of record that the Veteran has dislocated, semilunar cartilage.  The Veteran's symptoms of swelling and limitation of range of motion, include limitation of motion caused by locking, are contemplated by and encompassed in the criteria already considered for degenerative joint disease.  The absence of dislocated, semilunar cartilage precludes a separate rating under diagnostic code 5258. 

Thus, for the entire period on appeal, the above symptoms most closely match and approximate the criteria for a disability rating of 10 percent, but no higher, for a right knee disability.  Therefore, a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

EXTRASCHEDULAR RATING

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

With regard to the applicability of an extraschedular rating, the Board notes that the Veteran's thoracolumbar disability is manifested by subjective complaints of pain with sitting, standing, and movement, and a limited range of motion.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

Additionally, the Board notes that the Veteran's right knee disability is manifested by subjective complaints of pain, popping, difficulty standing, and limitation of motion including locking and limited flexion of the right knee to 110 degrees.  These symptoms and manifestation and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria. 

Moreover, the Veteran has not indicated that he believes the assigned schedular rating criteria for his service-connected disability are inadequate to describe or reflect his symptomatology.  The Veteran's testimony and June 2013 statement in support of claim specifically touch on where his disability falls within the schedular rating criteria, without mention of the criteria being inadequate to evaluate the functional impact of his disabilities.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a thoracolumbar spine disability is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


